Citation Nr: 0018730	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  94-48 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses for services rendered by a private doctor on 
December 13, 1993.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to 
August 1943.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 1994 decision of the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Philadelphia, Pennsylvania, which denied payment for 
unauthorized medical expenses resulting from services 
rendered by a private doctor on December 13, 1993.  The case 
was sent to the Board by the RO in Philadelphia.

In March 2000, the case was remanded to the RO for additional 
development.  It has now been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses in 
connection with a carotid doppler study performed by a 
private doctor on December 13, 1993, on the basis of 
recurrent episodes of intermittent left leg weakness related 
to his service-connected disabilities of arteriosclerotic 
heart disease and left hemiparesis as a residual of a 
cerebrovascular accident.  

2.  At the time of the December 13, 1993 doppler study, a 
medical emergency was not present, of such nature that delay 
in going to a VA facility would have been hazardous to the 
veteran's life or health, and VA facilities were feasibly 
available to him at that time.  The private medical services 
were procured by the veteran in preference to available VA 
care.


CONCLUSION OF LAW

The requirements for payment or reimbursement of unauthorized 
medical expenses, incurred in connection with services 
rendered by a private doctor on December 13, 1993, have not 
been met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. §§ 
17.120, 17.130 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1941 to 
August 1943.  

A November 19, 1993 private medical record indicates that the 
veteran was diagnosed in part with temporal arteritis (rule 
out cerebrovascular accident) and venal insufficiency.  It 
was noted that a carotid doppler study was scheduled for 
November 22, 1993.

On November 22, 1993, the veteran's wife contacted a clerk of 
the fee basis unit at the MAS of the VAMC.  She notified the 
clerk that the veteran's treating physician had scheduled a 
carotid doppler study for the veteran on December 13, 1993.  
The clerk informed the veteran's wife that any special 
procedures other than the veteran's routine medical treatment 
authorized on an outpatient basis under the fee basis 
program, which was recommended by his private doctor, must be 
put in writing and submitted to the MAS for prior approval by 
the medical staff.  She told the veteran's wife that the 
medical staff would determine if the VA could provide the 
service recommended by the private doctor or ascertain if it 
was more feasible to have the procedure performed on an 
outpatient basis through VA expense; that if the veteran 
could not wait for VA prior approval of the procedure then 
she could submit the claim after the procedure along with 
medical documentation for consideration of payment; and that 
she herself could not authorize any special procedures needed 
by the veteran that have not already been authorized by the 
medical staff.  

On December 13, 1993, the veteran (who lived in Voorhees, New 
Jersey) underwent a carotid doppler study by South Jersey 
Radiology Associates (Cherry Hill, New Jersey), as ordered by 
Jaime Coll, M.D., his private doctor.  On the report, Edward 
Podgorski, M.D., indicated that the veteran had no evidence 
of significant stenosis.  

At the time of the December 13, 1993 study in question, the 
veteran's service-connected disabilities consisted of non-
psychotic organic brain syndrome with cerebrovascular 
accident (rated 70 percent), hypertension and 
arteriosclerotic heart disease (rated 60 percent), left 
hemiparesis as a residual of a cerebrovascular accident 
(rated 40 percent), and bronchial asthma with emphysema 
(rated 30 percent); his total combined disability rating was 
100 percent.  

A health insurance claim form, dated December 15, 1993, 
indicates the veteran received services on December 13, 1993 
from South Jersey Radiology Associates, costing $435, as 
ordered by Dr. Coll for vertigo and dizziness.  

In a December 22, 1993 letter, the MAS informed Dr. Coll that 
it received an invoice in the amount of $435 for services 
rendered by his office on December 13, 1993.  The MAS stated 
that the invoice was being returned and requested a medical 
report indicating the need for the provided services.  There 
was no response.

In a March 14, 1994 letter, the MAS requested the veteran to 
submit a medical report indicating the need for the services 
which were provided by South Jersey Radiology Associates on 
December 13, 1993.  

In a March 17, 1994 letter, the MAS again requested Dr. Coll 
to submit a medical report indicating the need for the 
services which were provided the veteran on December 13, 
1993, as reflected in the returned invoice.  

On March 22, 1994, the MAS received a statement, dated 
December 7, 1993, by Dr. Coll in which he indicated that it 
was necessary for the veteran to have a carotid doppler study 
due to his recurrent episodes of intermittent left leg 
weakness.  

On March 23, 1994, a MAS fee basis unit claims clerk 
requested a medical determination as to whether the December 
13, 1993 study was considered an emergency, appropriate 
considering the veteran's disabilities, and feasible for the 
veteran to report to the VA for the study considering his 
overall medical condition.  In April 1994, the VA clinical 
reviewer noted that the study was medically appropriate, but 
that there was no emergency and the study was feasibly 
available at the VAMC in Philadelphia.

In an April 1994 decision, the MAS denied payment for 
unauthorized medical expenses resulting from service rendered 
by a private doctor on December 13, 1993, on the basis that 
the study was available at the VA, the treatment was non-
emergent, and no prior authorization was given.  

In an April 1994 letter to his senator, the veteran claimed 
that taking tests at the VAMC in Philadelphia was an extreme 
hardship for him, given his poor health; that in the past 
when his doctors notified the fee basis clinic of the need 
for him to take tests their letters were never answered; that 
he called the fee basis unit the day before his scheduled 
test to inform them that he still awaited prior approval; and 
that he was informed about five hours later that the test was 
approved but that later such approval was retracted.  

In a June 1994 response to the senator's inquiry, the MAS 
stated that it was notified of the veteran's stay in the 
Kennedy Memorial Hospital from November 19-21, 1993, when it 
received numerous bills in its unauthorized claims unit in 
January 1994, that after further development of the claim it 
was determined in March 1994 that the hospital admission was 
of an emergent nature and related to the veteran's service-
connected disability, and that payment was then authorized.  
The MAS also stated that the veteran was issued a fee basis 
authorization effective through November 1994, which entitled 
him to receive routine outpatient care by his local doctor, 
but that routine treatment was not to exceed $125 monthly 
without prior authorization; that on December 20, 1993 the 
fee basis unit received an invoice from the veteran's local 
doctor requesting payment in the amount of $435 for services 
rendered on December 13, 1993; that medical documentation 
concerning the services was requested from Dr. Coll in 
December 1993 and March 1994 but was never received; and that 
it was not until after medical documentation was requested 
from the veteran in March 1994 that such was received and 
considered by the medical staff.  

In a September 1994 statement, the veteran expressed his 
disagreement with the MAS decision.  He stated he left 
Kennedy Hospital on November 21, 1993 after having a stroke 
and was scheduled to have a carotid doppler study the 
following day at the hospital.  He stated his wife contacted 
the MAS to inform it of this development.  He stated his wife 
was advised that he should take the test and have a doctor 
send in a letter of medical need.  He stated he complied and 
submitted the statement to the fee basis unit on December 7, 
1993, along with a doctor bill for an office visit on 
November 23, 1993.  The veteran claimed his doctor felt the 
carotid doppler test should be taken as soon as possible, so 
he had the study performed on December 13, 1993.  He 
contended that he complied with the medical need statement 
and felt his bill should have been paid.  

On his November 1994 substantive appeal, the veteran 
reiterated that his wife spoke to a clerk at the MAS who told 
her that he should undergo the tests and send in a statement 
of medical need.  He stated his doctor sent the statement of 
medical need on December 7, 1993, along with his bill.  He 
claimed that had he undergone the tests in the hospital as 
originally planned the amount of the bill would have been 
much more.  He stated his hospital admission had been an 
emergency and all bills from such admission were paid, with 
the exception of the carotid doppler study which was 
performed after his November 21, 1993 release from the 
hospital for personal reasons.  

II.  Analysis

To be entitled to payment or reimbursement for medical 
expenses incurred without prior authorization from the VA, 
all of the following criteria must be met:  (a) that 
treatment was either (1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; and (b) that a 
medical emergency existed of such nature that delay would 
have been hazardous to life or health; and (c) that no VA or 
Federal facilities were feasibly available and an attempt to 
use them beforehand, or obtain prior VA authorization for the 
services required, would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120 (1999).  

The first requirement of the law concerning payment of 
unauthorized medical expenses is met because the veteran 
underwent a carotid doppler study -- the medical service in 
question -- to treat recurrent episodes of left leg weakness 
in association with his service-connected arteriosclerotic 
heart disease and left hemiparesis as a residual of a 
cerebrovascular accident.  However, the other mandatory 
requirements for payment of unauthorized medical expenses are 
not satisfied, as explained below.

With regard to the requirement of a sufficient medical 
emergency, it is not shown that a medical emergency existed 
of such nature that delay would have been hazardous to life 
or health.  The carotid doppler study on December 13, 1993 
was performed more than three weeks after the test had been 
recommended, at a time when the veteran was hospitalized and 
diagnosed with temporal arteritis and venal insufficiency.  
Moreover, the study was performed nearly a week after a 
statement from the veteran's doctor, dated December 7, 1993 
but initially received by the MAS in March 1994, indicated 
that it was necessary on the basis of recurrent episodes of 
intermittent left leg weakness; Dr. Coll did not indicate how 
urgent the study was.  Thus, the circumstances do not reflect 
a need for immediate care nor do they suggest that any 
additional delay would have endangered the veteran's life or 
health.  

As to the requirement that a VA facility was not feasibly 
available to treat the veteran's condition, the evidence 
shows that the carotid doppler study in question was 
available at the VAMC in Philadelphia.  The veteran alleges 
that taking tests at the VAMC in Philadelphia would be an 
extreme hardship for him due to his poor health.  It is noted 
that at the time of the doppler study the veteran's service-
connected disabilities were rated 100 percent in combination, 
but there is no evidence to show that he was medically unable 
to travel to the Philadelphia VAMC for the required study.  
In short, there is no indication that the Philadelphia VAMC 
was feasibly unavailable.  It appears that the veteran chose 
to undergo the doppler study locally solely for reasons of 
convenience.  The evidence shows not only that the 
Philadelphia VAMC was feasibly available to the veteran but 
that payment of the private unauthorized medical expenses is 
precluded because the veteran procured private treatment in 
preference to available VA treatment.  38 C.F.R. § 17.130.  

The veteran and his representative have indicated that a 
statement of medical need for the doppler study was submitted 
beforehand to the fee basis unit at the MAS on December 7, 
1993 and that the MAS did not act on the request until after 
the study was performed.  They objected to the delay in 
considering the request for prior VA authorization.  (In the 
letter to his senator, the veteran even asserted that he had 
initially been given prior authorization but that it was 
later withdrawn.)  However, notwithstanding the fact that Dr. 
Coll's statement of medical need was dated prior to the 
doppler study, the file does not show that a request for 
prior VA authorization of the study was made to the MAS.  In 
any event, the fact is that prior VA authorization was not 
given, and thus the claim for payment of the December 13, 
1993 private medical services is governed by the above-
discussed legal authority on unauthorized medical expenses.  
Zimick v. West, 11 Vet.App. 45 (1998); Malone v. Gober, 10 
Vet.App. 539 (1997).

The weight of the evidence shows that not all of the 
mandatory criteria for payment of unauthorized medical 
expenses have been met.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for payment or reimbursement for 
unauthorized medical expenses resulting from services 
rendered by a private doctor on December 13, 1993 must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Payment or reimbursement for unauthorized medical expenses 
for services rendered by a private doctor on December 13, 
1993 is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

